                                                                       FILED IN OPE COURT
                                                                       ON   ·1 15
                                                                           Pater A. Moore, Jr. Cl r
                                                                           US District Court '    ,
                                                                           Eastern District of NC
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                              NO. 4:18-CR-00043-D

UNITED STATES OF AMERICA

                v.

ANDREW SMITH, III

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on April

8, 2019, to violations of 18 U.S.C. §§ 922(g)(l) and 924, and further evidence of record

and as presented by the Government, the Court finds that the following personal

property is hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to wit:

           •    Marlin .22 caliber rifle Model 75C, serial number 1239158,

           •    Taurus G2 9mm pistol, serial number TIN48834, and

           •    Any and all associated ammunition;

      AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

                                             1




           Case 4:18-cr-00043-D Document 36 Filed 07/15/19 Page 1 of 2
       2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This JL day of          .:TuCj       '2019.




                                         2




            Case 4:18-cr-00043-D Document 36 Filed 07/15/19 Page 2 of 2
